United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MAUI SPACE SURVEILLANCE CENTER,
Haleakala, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-368
Issued: June 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 13, 2011 appellant, through his representative, filed a timely appeal from
the September 9, 2011 merit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied reimbursement of travel expenses.
FACTUAL HISTORY
On October 13, 2010 appellant, a 43-year-old police officer, sustained a traumatic injury
in the performance of duty when he struck his left shoulder on the latch mechanism for a hatch.
OWCP accepted his claim for sprain of the shoulder and upper arm acromioclavicular and for an
1

5 U.S.C. § 8101 et seq.

unspecified disorder of the bursae and tendons in the left shoulder. It informed appellant that
travel expenses exceeding $75.00 were subject to prior approval.
When appellant informed OWCP that he traveled to Washington State to see a doctor
because he could not find one on Maui who would accept workers’ compensation cases, OWCP
requested a written explanation. He explained that he had been on the island only a short time
and had not obtained a new family doctor. Appellant’s previous doctor was in Washington. He
stated that his supervisors told him to make sure that he saw a doctor who took federal workers’
compensation cases and who also accepted his personal insurance coverage.
Appellant stated that he went to the only hospital on Maui to obtain a referral sheet of all
orthopedists on the island: four were private doctors and three were Kaiser insurance doctors (he
did not have Kaiser insurance). One of the private doctors advised that he did not take federal
workers’ compensation cases and the others advised that the earliest appointment would be over
a month away. When appellant stated that he was in pain and missing work, all the doctors
advised that he find a doctor on the island of Oahu or fly to the mainland.
Appellant called the two large orthopedic practices on Oahu, but neither took federal
workers’ compensation claims. He contacted an orthopedic practice in his hometown in
Washington. After it advised that an appointment was available within a week, appellant booked
a flight and saw the doctor in Washington. He saw the doctor once again during the holidays and
was advised to have surgery. Appellant requested reimbursement of $847.58 in travel expenses
due to an orthopedist not being available to see him for over a month while he was in pain.
OWCP authorized left shoulder surgery but on February 15, 2011 it denied
reimbursement for travel expenses. It noted that appellant checked for physicians only on Maui
and Oahu. Appellant did not state why he did not look elsewhere. OWCP found that he failed to
establish that he was not able to find an orthopedist willing to treat him for his workers’
compensation injury. It found that he did not meet his burden to establish that he was required to
travel to Washington for treatment of his shoulder condition.
On February 24, 2011 in Washington appellant underwent an open rotator cuff repair on
his left shoulder.
In a September 9, 2011 decision, an OWCP hearing representative noted that appellant
sought medical treatment from an orthopedist in Washington without prior OWCP approval. She
found that the evidence did not show that it was necessary for appellant to go to Washington to
obtain medical treatment or that the particular type of treatment he received was available only
from the physician in Washington. Appellant had indicated that a physician on Maui could see
him but appellant felt the appointment was not soon enough. Further, after his first evaluation in
Washington, there was no evidence that he was subsequently unable to establish care with an
appropriate physician in Hawaii. The hearing representative found that appellant’s travel was
based on his preference of treating physicians and that the evidence was insufficient to support
that the travel expenses were medically necessary or that OWCP was unreasonable in denying
reimbursement.

2

LEGAL PRECEDENT
The employee may initially select a physician to provide medical services, appliances and
supplies, in accordance with such regulations and instructions as OWCP considers necessary,
and may be furnished necessary and reasonable transportation and expenses incident to the
securing of such services, appliances and supplies.2
The employee is entitled to reimbursement of reasonable and necessary expenses,
including transportation needed to obtain authorized medical services, appliances or supplies. To
determine what is a reasonable distance to travel, OWCP will consider the availability of the
services, the employee’s condition and the means of transportation. Generally, 25 miles from the
place of injury, the work site or the employee’s home is considered a reasonable distance to
travel.3
OWCP has broad discretion to authorize necessary and reasonable transportation incident
to the securing of services, appliances and supplies recommended for the treatment of accepted
medical conditions.4 It may authorize medical treatment but determine that the travel expense
incurred for such authorized treatment was unnecessary or unreasonable.5
ANALYSIS
Appellant explained how he came to see a physician in Washington. He indicated that he
relied on advice from supervisors and on information he was able to gather from a hospital on
Maui and from two practices on Oahu.
Appellant did not explain, however, why he did not contact OWCP. It was OWCP that
had the resources to authorize and schedule treatment for his accepted left shoulder injury. It
was OWCP that could authorize any necessary and reasonable travel expenses. In fact, when it
accepted his claim, OWCP informed appellant that travel expenses exceeding $75.00 were
subject to prior approval. Rather than obtain prior approval, appellant risked incurring expenses
for which he would be personally liable.
The hospital in Maui provided appellant a list of physicians. Four stated they did not take
federal workers’ compensation cases. Appellant discounted the others because they were Kaiser
doctors and he did not have Kaiser insurance. OWCP, however, could have scheduled an
appointment with one of those doctors and could have authorized medical and transportation
expenses, but appellant’s self-directed search took away that option.

2

Id. at § 8103(a).

3

20 C.F.R. § 10.315.

4

A.O., Docket No. 08-580 (issued January 28, 2009) (travel from Florida to New York to obtain medical
treatment).
5

Dr. Mira R. Adams, 48 ECAB 504 (1997).

3

In the case of J.J.,6 the employee explained that he did not feel comfortable with the
physicians in Ridgecrest, California, as they were not familiar with his case and would not accept
workers’ compensation cases. The Board found that this was not sufficient to establish that
traveling to Redlands, California, for treatment of his accepted medical conditions was both
reasonable and necessary.
OWCP gave due consideration to appellant’s explanation and to relevant factors, and it
found that travel from Hawaii to Washington was not necessary and reasonable for treatment of
his accepted left shoulder injury. It has broad discretion in this matter and the Board finds that
OWCP properly exercised that discretion to deny appellant’s request for reimbursement of
$847.58 in travel expenses. The Board will affirm OWCP’s September 9, 2011 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied reimbursement of travel expenses.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 22, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
6

Docket No. 10-1908 (issued June 16, 2011).

4

